Exhibit 10.5

BANCORP DIRECTOR-SHAREHOLDER’S AGREEMENT

This Bancorp Director-Shareholder’s Agreement (“Agreement”), dated as of
February 22, 2007 is entered into by and between Landmark National Bank, a
national banking association (“Landmark”), and
                                                 (“Shareholder”).

RECITALS

A.                                   1st Pacific Bancorp, a California
corporation (“Bancorp”), 1st Pacific Bank of California, a California state
chartered bank, and Landmark entered into that certain Agreement and Plan of
Reorganization and Merger of even date herewith (the “Reorganization
Agreement”).

B.                                     Shareholder is a member of the Board of
Directors of Bancorp and owns shares of the common stock, no par value, of
Bancorp (“Bancorp Stock”).

C.                                     Shareholder is willing to agree to vote
or cause to be voted all shares of Bancorp Stock with respect to which
Shareholder has voting power on the date hereof or hereafter acquired to approve
the Reorganization Agreement and the transactions contemplated thereby and all
requisite matters related thereto.

D.                                    Unless otherwise provided in this
Agreement, capitalized terms shall have the meanings given to them in the
Reorganization Agreement.

NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties and covenants, agreements and conditions contained
herein and in the Reorganization Agreement, and intending to be legally bound
hereby, Landmark and Shareholder agree as follows:

Article I

Director-Shareholder’s Agreement

1.1          Agreement to Vote.  Shareholder shall vote or cause to be voted at
any meeting of shareholders of Bancorp to approve the Reorganization Agreement
and the transactions contemplated thereby (the “Shareholders’ Meeting”), all of
the shares of Bancorp Stock as to which Shareholder has sole or shared voting
power (the “Shares”), as of the record date established to determine
shareholders who have the right to vote at any such Shareholders’ Meeting or to
give consent to action in writing (the “Record Date”), to approve the
Reorganization Agreement, the Agreement of Merger and the transactions
contemplated thereby, including the principal terms of the Reorganization and
Merger.

1.2          Restrictions on Dispositions.  Shareholder agrees that, from and
after the date of this Agreement and through the Effective Time, he or she will
not take any action that will alter or affect in any way the right to vote the
Shares, except (i) with the prior written consent of Landmark or (ii) to change
such right from that of a shared right of Shareholder to vote the Shares to a
sole right of Shareholder to vote the Shares.

1.3          Shareholder Approval.  Shareholder shall (i) recommend shareholder
approval of the Reorganization Agreement, the Agreement of Merger and the
transactions contemplated thereby by the Bancorp shareholders at the
Shareholders’ Meeting and (ii) advise the Bancorp shareholders to reject any
subsequent proposal or offer received by Bancorp relating to any purchase, sale,
acquisition, merger or other form of business combination involving Bancorp or
any of its assets, equity securities or debt securities and to proceed with the
transactions contemplated by the Reorganization Agreement; provided, however,
that Shareholder shall not be obligated to take any action specified above if
the Board of Directors of Bancorp is advised in writing by outside legal
counsel, Luce, Forward, Hamilton & Scripps, LLP, that, in the exercise of his or
her fiduciary duties, a director of Bancorp should not take such action.


--------------------------------------------------------------------------------


Article II

Representations and Warranties of Shareholder

Shareholder represents and warrants to Landmark that the statements set forth
below are true and correct as of the date of this Agreement, except those that
are specifically as of a different date:

2.1          Ownership and Related Matters.

(a)           Schedule 2.1(a) hereto correctly sets forth the number of Shares
and the nature of Shareholder’s voting power with respect thereto as of the date
hereof.  Within five business days after the Record Date, Shareholder shall
amend said Schedule 2.1(a) to correctly reflect the number of Shares and the
nature of Shareholder’s voting power with respect thereto as of the Record Date.

(b)           There are no proxies, voting trusts or other agreements or
understandings to or by which Shareholder or his or her spouse is a party or
bound or that expressly requires that any of the Shares be voted in any specific
manner other than as provided in this Agreement.

2.2          Authorization; Binding Agreement.  Shareholder has the legal right,
power, capacity and authority to execute, deliver and perform this Agreement,
and this Agreement is the valid and binding obligation of Shareholder
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by general principles of equity.

2.3          Noncontravention.  The execution, delivery and performance of this
Agreement by Shareholder will not (a) conflict with or result in the breach of,
or default or actual or potential loss of any benefit under, any provision of
any agreement, instrument or obligation to which Shareholder or his or her
spouse is a party or by which any of Shareholder’s properties or his or her
spouse’s properties are bound, or give any other party to any such agreement,
instrument or obligation a right to terminate or modify any term thereof;
(b) require any third party consents; (c) result in the creation or imposition
of any encumbrance on any of the Shares or any other assets of Shareholder or
his or her spouse; or (d) violate any applicable laws or rules to which
Shareholder or his or her spouse is subject.

Article III

General

3.1          Amendments.  To the fullest extent permitted by law, this Agreement
and any schedule or exhibit attached hereto may be amended by agreement in
writing of the parties hereto at any time.

3.2          Integration.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and (except for the
Reorganization Agreement if executed by Shareholder) supersedes all prior
agreements and understandings of the parties in connection therewith.

3.3          Specific Performance.  Shareholder and Landmark each expressly
acknowledges that, in view of the uniqueness of the obligations of Shareholder
contemplated hereby, Landmark would not have an adequate remedy at law for money
damages in the event that this Agreement has not been performed by Shareholder
in accordance with its terms, and therefore Shareholder and Landmark agree that
Landmark shall be entitled to specific enforcement of the terms hereof in
addition to any other remedy to which it may be entitled at law or in equity.

3.4          Termination.  This Agreement shall terminate automatically without
further action at the earlier of four years following the Effective Time of the
Reorganization or the termination of the Reorganization Agreement in accordance
with its terms.  Upon termination of this Agreement as provided herein, the
respective obligations of the parties hereto shall immediately become void and
have no further force and effect.

3.5          No Assignment.  Neither this Agreement nor any rights, duties or
obligations hereunder shall be assignable by Landmark or Shareholder, in whole
or in part.  Any attempted assignment in violation of this prohibition shall be
null and void.  Subject to the foregoing, all of the terms and provisions hereof
shall be binding upon, and inure to the benefit of, the successors of the
parties hereto.  Notwithstanding the foregoing, nothing herein


--------------------------------------------------------------------------------


shall bind any transferee of Shareholder’s Shares after the Effective Time or
convey any rights to such transferee under this Agreement.

3.6          Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

3.7          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to each party hereto.

3.8          Gender, Number, and Tense.  Throughout this Agreement, unless the
context otherwise requires,

(i)                                     the masculine, feminine and neuter
genders each includes the other;

(ii)           the singular includes the plural, and the plural includes the
singular; and

(iii)          the past tense includes the present, and the present tense
includes the past.

3.9          Notices.  Any notice or communication required or permitted
hereunder, shall be deemed to have been given if in writing and (a) delivered in
person, (b) delivered by confirmed facsimile transmission, or (c) mailed by
certified or registered mail, postage prepaid with return receipt requested,
addressed as follows:

If to Landmark:

Landmark National Bank

937 Lomas Santa Fe Drive

Solana Beach, California 92075

Fax No. (858) 332-1018

Attention:  F.J. “Rick” Mandelbaum, President

With a copy to:

Gary Steven Findley & Associates

1470 North Hundley Street

Anaheim, California 92806

Fax:  (714) 630-7910

Attention:  Gary Steven Findley

If to Shareholder:

 

c/o 1st Pacific Bank of California

4275 Executive Square, Suite 650

La Jolla, California 92037

With a copy to:

Luce, Forward, Hamilton & Scripps, LLP

600 West Broadway, Suite 2600

San Diego, California 92101

Fax No. (619) 232-8311

Attention:  Kurt L. Kicklighter, Esq.

or at such other address and to the attention of such other person as a party
may notice to the other in accordance with this Section 3.9.  Any such notice or
communication shall be deemed received on the date delivered personally or
delivered by confirmed facsimile transmission or on the third Business Day after
it was sent by certified or registered mail, postage prepaid with return receipt
requested.


--------------------------------------------------------------------------------


3.10        Governing Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California, except to the extent
preempted by the laws of the United States.

3.11        Not in Director Capacity.  No person executing this Agreement who
is, during the term hereof, a director of Bancorp, makes any agreement or
understanding herein in his or her capacity as such director.  The parties sign
solely in their capacities as owners of or holders of the power to vote shares
of Bancorp Stock.

3.12        Attorneys’ Fees.  If any legal action or any arbitration upon mutual
agreement is brought for the enforcement of this Agreement or because of an
alleged dispute, breach or default in connection with this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs and expenses incurred in that action or proceeding, in addition to
any other relief to which it may be entitled.

3.13        Regulatory Compliance.  Each of the provisions of this Agreement is
subject to compliance with all applicable regulatory requirements and
conditions.

3.14        Severability and the Like.  If any provision of this Agreement shall
be held by a court of competent jurisdiction to be unreasonable as to duration,
activity or subject, it shall be deemed to extend only over the maximum
duration, range of activities or subjects as to which such provision shall be
valid and enforceable under applicable law.  If any provisions shall, for any
reason, be held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

3.15        Waiver of Breach.  Any failure or delay by Landmark in enforcing any
provision of this Agreement shall not operate as a waiver thereof.  The waiver
by Landmark of a breach of any provision of this Agreement by the Shareholder
shall not operate or be construed as a waiver of any subsequent breach or
violation thereof.  All waivers shall be in writing and signed by the party to
be bound.

[Remainder of Page Intentionally Left Blank. Signature Page to Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties to this Agreement have caused and duly executed
this Agreement as of the day and year first above written.

LANDMARK NATIONAL BANK

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

SHAREHOLDER

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 


--------------------------------------------------------------------------------


SPOUSAL CONSENT

I am the spouse of                                       , Shareholder in the
above Agreement.  I understand that I may consult independent legal counsel as
to the effect of this Agreement and the consequences of my execution of this
Agreement and, to the extent I felt it necessary, I have discussed it with legal
counsel.  I hereby confirm this Agreement and agree that it shall bind my
interest in the Shares, if any.

 

 

 



(Shareholder’s Spouse’s Name)

 

 


--------------------------------------------------------------------------------


SCHEDULE 2.1(a)

Number of Shares Owned

 

Nature of Voting Power

 

 

 

 


--------------------------------------------------------------------------------